Plaintiff in error, Tom Ashby, and *Page 298 
John Williams were jointly charged with the illegal possession of whisky. Williams was acquitted; Ashby was found guilty with his punishment assessed at confinement in jail for 30 days and a fine of $50.
Ashby claims that the evidence adduced was procured by an unauthorized search and seizure. If it was in fact so obtained, the objection to its use against him came too late, and the right to have the evidence excluded was waived. Gore v. State,24 Okla. Crim. 394, 218 P. 545; Martin v. State, 29 Okla. Crim. 136,232 P. 966.
Moreover, there was evidence tending to show that this offense, or a portion of it, was committed in the presence of the officers, before the search and seizure took place. If so, the arrest without a warrant of arrest, and the search and seizure incident thereto, were legal.
The judgment of conviction is affirmed.
DOYLE and EDWARDS, JJ., concur.